            Case 3:20-cv-03131-JSC Document 27 Filed 06/01/20 Page 1 of 10




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                                  UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
12
     PACIFIC WINE DISTRIBUTORS, INC.,                )   Case No. 3:20-cv-03131-JSC
13                                                   )
     individually and on behalf of all others
                                                     )   STIPULATION AND [PROPOSED] ORDER
14   similarly situated,                             )   REGARDING WAIVER OF SERVICE OF
                                                     )   THE COMPLAINTS AND DEFENDANTS’
15                Plaintiff,                         )   DEADLINES TO RESPOND TO THE
           v.                                        )   COMPLAINTS
16                                                   )
                                                     )
17   VITOL INC.; SK ENERGY AMERICAS, )
     INC.; and SK TRADING                            )
18   INTERNATIONAL CO. LTD.,                         )
                                                     )
19                                                   )
                  Defendants.                        )
20                                                   )
     FRICKE-PARKS PRESS, INC., JUSTIN                )   Case No. 3:20-cv-03148-JSC
21
     LARDINOIS, and VINCENT CENDEJAS, )
                                                     )
22   individually and behalf of all others similarly )
     situated,                                       )
23                Plaintiffs,                        )
           v.                                        )
24                                                   )
                                                     )
25   SK ENERGY AMERICAS, INC.;                       )
     SK TRADING INTERNATIONAL                        )
26   CO. LTD.; VITOL INC.; and DOES 1-50, )
                                                     )
27                                                   )
                   Defendants.                       )
28                                                   )
      STIPULATION AND [PROPOSED] ORDER REGARDING DEFENDANTS’ DEADLINES TO
                           RESPOND TO THE COMPLAINTS
                             CASE NO. 3:20-cv-03131-JSC
            Case 3:20-cv-03131-JSC Document 27 Filed 06/01/20 Page 2 of 10




 1   MARY HUDSON and ELIZABETH                   )   Case No. 3:20-cv-03217-JSC
     GENDRON, On Behalf of Themselves and        )
 2                                               )
     All Others Similarly Situated,              )
 3                                               )
                  Plaintiffs,                    )
 4        v.                                     )
                                                 )
 5                                               )
     VITOL INC., SK ENERGY AMERICAS,             )
 6   INC., and SK TRADING                        )
     INTERNATIONAL CO. LTD.,                     )
 7                                               )
                  Defendants.                    )
 8                                               )
                                                 )
 9   CASLER JOHNSTON, individually and           )   Case No. 3:20-cv-03238-JSC
     behalf of all others similarly situated,    )
10                                               )
                                                 )
11                Plaintiff,                     )
          v.                                     )
12                                               )
     VITOL, INC.; SK ENERGY AMERICAS,            )
13                                               )
     INC.; and SK TRADING                        )
14   INTERNATIONAL                               )
     CO. LTD.,                                   )
15                                               )
                   Defendants.                   )
16                                               )
                                                 )
17
     BOGARD CONSTRUCTION, INC., on               )   Case No. 3:20-cv-03267-JSC
18                                               )
     behalf of itself and all others similarly   )
19   situated,                                   )
                                                 )
20                                               )
                  Plaintiff,
          v.                                     )
21                                               )
                                                 )
22   VITOL, INC.; SK ENERGY AMERICAS,            )
     INC.; and SK TRADING                        )
23                                               )
     INTERNATIONAL
     CO. LTD.,                                   )
24                                               )
                                                 )
25                Defendants.                    )
26
27
28
                                         1
      STIPULATION AND [PROPOSED] ORDER REGARDING DEFENDANTS’ DEADLINES TO
                           RESPOND TO THE COMPLAINTS
                             CASE NO. 3:20-cv-03131-JSC
            Case 3:20-cv-03131-JSC Document 27 Filed 06/01/20 Page 3 of 10




 1                                                  )   Case No. 3:20-cv-03427-JCS
     SCOTT KRAVITZ and NATASHA
                                                    )
 2   SARAVANJA, individually and on behalf of       )
     all others similarly situated,                 )
 3                                                  )
                  Plaintiffs,                       )
 4                                                  )
          v.
                                                    )
 5                                                  )
     SK ENERGY AMERICAS, INC.; SK                   )
 6   TRADING INTERNATIONAL                          )
     CO. LTD.; VITOL INC.; and DOES 1-50,           )
 7                                                  )
                                                    )
 8                 Defendants.                      )
                                                    )
 9
     ACCURATE TESTING & INSPECTION,                 )   Case No. 3:20-cv-03483-JSC
10                                                  )
     LLC., on behalf of itself and all others       )
11   similarly situated                             )
                                                    )
12                                                  )
                  Plaintiff,
          v.                                        )
13                                                  )
                                                    )
14   SK ENERGY AMERICAS, INC.; SK                   )
     TRADING INTERNATIONAL                          )
15                                                  )
     CO. LTD., VITOL NC., DAVID
     NIEMANN, and BRAD LUCAS                        )
16                                                  )
                                                    )
17                 Defendants.                      )
18                                                  )   Case No. 3:20-cv-03535-AGT
     BB&B BUSINESS GROUP and LARRY
                                                    )
19   GEORGE RIGHTMYER II., on behalf of             )
     themselves and all others similarly situated   )
20                                                  )
                  Plaintiffs,                       )
21                                                  )
          v.
                                                    )
22                                                  )
     VITOL, INC.; SK ENERGY AMERICAS,               )
23   INC.; SK TRADING INTERNATIONAL                 )
     CO. LTD., DAVID NIEMANN; AND                   )
24                                                  )
     BRAD LUCAS,                                    )
25                                                  )
                   Defendants.                      )
26
27
28
                                         2
      STIPULATION AND [PROPOSED] ORDER REGARDING DEFENDANTS’ DEADLINES TO
                           RESPOND TO THE COMPLAINTS
                             CASE NO. 3:20-cv-03131-JSC
              Case 3:20-cv-03131-JSC Document 27 Filed 06/01/20 Page 4 of 10




 1          Pursuant to Civil Local Rule 6-1, Plaintiffs in the above-captioned eight cases (“Northern
 2   District Actions”), and Defendants SK Energy Americas, Inc. (“SK Energy”), SK Trading International
 3   Co., Ltd. (“SK Trading”), and Vitol, Inc. (“Vitol”) (collectively “Defendants”), stipulate as follows:
 4          WHEREAS, Plaintiffs filed suit against Defendants arising out of Defendants’ alleged
 5   manipulation of the spot market for California refined gasoline, following the lawsuit brought by
 6   California’s Attorney General on May 4, 2020, see The People of the State of California v. Vitol, Inc., et
 7   al., Case No. CGC20584456 (S.F. Superior); 1
 8          WHEREAS, there are also at least two out-of-district related cases, Carpe Carma, LLC v. SK
 9   Energy Americas, Inc. et al., Case No. 20-4312 (C.D. Cal.) (“Carpe Carma”) and Cleveland v. SK
10   Energy Americas, Inc. et al., Case No. 20-00893 (S.D. Cal.) (“Cleveland”), see PWDI Action, Dkt. No.
11   13 (Notice of Pendency).2
12          WHEREAS, the PWDI and Fricke-Parks Plaintiffs served Defendants SK Energy and Vitol on
13   May 12, 2020 resulting in June 2, 2020 deadlines for these Defendants to respond to the complaints (see
14   PWDI Action, Dkt. Nos. 16, 18; Fricke-Parks Press, Inc., et al. v. SK Energy Americas, et. al, Case No.
15   20-3148, Dkt. Nos. 8-9);
16          WHEREAS, on May 18, 2020, counsel for Defendants Vitol and SK Energy and counsel for
17   PWDI and the Fricke-Parks Plaintiffs conferred on the matters relevant to this stipulation;
18          WHEREAS, counsel for PWDI and the Fricke-Parks Plaintiffs requested that the Defendants
19   authorize their counsel to accept service of the summons and complaint in their actions;
20          WHEREAS, Plaintiffs in the other Northern District Actions are at various stages of serving their
21   complaints;
22
     1
23    On May 22, 2020, the Honorable Jacqueline S. Corley granted the motion to relate, filed by Pacific Wine
     Distributors, Inc., (“PWDI”), and related the Pacific Wine, Fricke-Parks, Hudson, Johnson, and Bogard
24   cases before Judge Corley. Pacific Wine Distributors, Inc. v. Vitol Inc., et al., Case No. 20-3131 (“PWDI
     Action”), Dkt. No. 20. Accurate Testing is also before Judge Corley. Kravitz is pending before the
25   Honorable Joseph C. Spero, and BB&B Business Group is pending before the Honorable Alex G. Tse.
26   2
       PWDI has moved to transfer the Cleveland action to this district pursuant to 28 U.S.C. § 1404(a) and the
     first-to-file rule. PWDI has likewise filed a brief in support of transferring the Carpe Carma action to this
27
     district following an Order to Show Cause by issued by Judge John A. Kronstadt as to why the Carpe
28   Carma case should not be transferred to the Northern District of California.
                                                            3
         STIPULATION AND [PROPOSED] ORDER REGARDING DEFENDANTS’ DEADLINES TO
                                       RESPOND TO THE COMPLAINTS
                                           CASE NO. 3:20-cv-03131-JSC
              Case 3:20-cv-03131-JSC Document 27 Filed 06/01/20 Page 5 of 10




 1          WHEREAS, Covington & Burling LLP, counsel for SK Energy and SK Trading, has been
 2   authorized by its clients to accept service of the complaints in the Northern District Actions on behalf of
 3   its clients, while expressly preserving all defenses other than the sufficiency of service of process,
 4   including but not limited to personal jurisdiction;3
 5          WHEREAS, Susman Godfrey LLP, counsel for Vitol, has been authorized by its client to accept
 6   service of the complaints in the Northern District Actions on behalf of its client, while expressly
 7   preserving all defenses other than the sufficiency of service of process, including but not limited to
 8   personal jurisdiction;
 9          WHEREAS, Defendants requested an extension of time to respond to the Northern District
10   Actions’ complaints;
11          WHEREAS, there is and will continue to be motion practice in the Northern District Actions
12   regarding related-case treatment and transfer, and it is likely that amended complaints will be filed;
13          WHEREAS, Plaintiffs in the Northern District Actions agree that an extension of time for
14   Defendants’ responses to the complaints is warranted to allow for: (1) briefing and rulings on the
15   pending and potential future motions to transfer cases in other districts; (2) consolidation of all actions
16   involving common questions of fact and law under Fed. R. Civ. P. 42(a) and the filing of a consolidated
17   complaint; and (3) appointment of interim counsel pursuant to Rule 23(g);
18          WHEREAS, there have been no other requests for extensions of time in any of the above-
19   captioned cases;
20          WHEREAS, the extension of time will not alter the date of any event or any deadline already
21   fixed by Court order;
22          NOW THEREFORE, pursuant to Local Rule 6-1, the parties through their respective counsel
23   hereby stipulate as follows:
24
25
26   3
      Covington & Burling’s agreement to accept service on behalf of SK Trading obviates the need for
27   Judge Corley to rule on Plaintiff PWDI’s motion requesting leave pursuant to Fed. R. Civ. P. 4(f)(3) to
     serve SK Trading. PWDI Action, Dkt. No. 8.
28
                                            4
         STIPULATION AND [PROPOSED] ORDER REGARDING DEFENDANTS’ DEADLINES TO
                              RESPOND TO THE COMPLAINTS
                                CASE NO. 3:20-cv-03131-JSC
             Case 3:20-cv-03131-JSC Document 27 Filed 06/01/20 Page 6 of 10




 1         (1)    Counsel for Defendants agree to accept service for the complaints filed in the Northern
 2                District Actions, including any amended complaints that may be filed, while expressly
 3                preserving all defenses other than the sufficiency of service of process, including but not
 4                limited to personal jurisdiction;
 5         (2)    PWDI agrees to withdraw its Motion for Alternative Service for service on Defendant SK
 6                Trading (PWDI Action, Dkt. No. 8);
 7         (3)    The deadline for Defendants to answer or otherwise respond to the complaints in the
 8                Northern District Actions is suspended pending the completion of transfer and related-
 9                case motion practice, any application for consolidation, any application for appointment
10                of interim counsel, and the filing of a consolidated amended complaint;
11         (4)    The parties will meet and confer no later than July 24, 2020 to evaluate the status of these
12                activities to assess whether it would be appropriate to set a new response deadline and
13                will submit a status report to the Court no later than July 31, 2020;
14         (5)    In the event Defendants answer or otherwise respond to a putative private class action
15                complaint that shares a common nucleus of operative facts and law with the complaints
16                subject to this stipulation in this or any other court prior to Monday, July 27, 2020,
17                Defendants shall then simultaneously answer or respond to the complaints in the
18                Northern District Actions;
19         (6)    This stipulation may be joined by plaintiffs in future cases that are related to the Northern
20                District Actions pursuant to Civil Local Rule 3-12 by filing a notice of joinder in the
21                stipulation.
22         IT IS SO STIPULATED.
23                                                      Respectfully submitted,
24   Dated: May 28, 2020
25   By:     /s/ Christopher L. Lebsock                   By:    /s/ Dena C. Sharp
     Michael P. Lehmann (SBN 77152)                       Dena C. Sharp (State Bar No. 245869)
26
     Christopher L. Lebsock (SBN 184546)                  Jordan Elias (State Bar No. 228731)
27   Samantha J. Stein (SBN 302034)                       Adam E. Polk (State Bar No. 273000)
     HAUSFELD LLP                                         GIRARD SHARP LLP
28
                                           5
        STIPULATION AND [PROPOSED] ORDER REGARDING DEFENDANTS’ DEADLINES TO
                             RESPOND TO THE COMPLAINTS
                               CASE NO. 3:20-cv-03131-JSC
              Case 3:20-cv-03131-JSC Document 27 Filed 06/01/20 Page 7 of 10




     600 Montgomery St., Suite 3200                       601 California Street, Suite 1400
 1
     San Francisco, CA 94111                              San Francisco, CA 94108
 2   Telephone: (415) 633-1908                            Tel: (415) 981-4800
     Facsimile: (415) 358-4980                            Fax: (415) 981-4846
 3   mlehmann@hausfeld.com                                dsharp@girardsharp.com
     clebsock@hausfeld.com                                jelias@girardsharp.com
 4
     sstein@hausfeld.com                                  apolk@girardsharp.com
 5
     Attorneys for Plaintiff Pacific Wine Distributors,   Attorneys for Plaintiffs Fricke-Parks Press, Inc.,
 6   Inc.                                                 Justin Lardinois, and Vincent Cendejas
 7
 8
      By: /s/ Allan Steyer                                By:    /s/ Todd A. Seaver
 9    Allan Steyer, Esq,                                  Todd A. Seaver
      D. Scott Macrae, Esq.                               Joseph J. Tabacco, Jr.
10    Jill Manning, Esq.                                  BERMAN TABACCO
11    Suneel Jain, Esq.                                   44 Montgomery Street, Suite 650
      STEYER LOWENTHAL BOODROOKAS                         San Francisco, CA 94104
12     ALVAREZ & SMITH LLP                                Telephone: (415) 433-3200
      235 Pine Street, 15th Floor                         Facsimile: (415) 433-6382
13    San Francisco, California 94104                     Email: jtabacco@bermantabacco.com
14    Telephone: (415) 421-3400                           tseaver@bermantabacco.com
      Facsimile: (415) 421-2234
15                                                        Attorneys for Plaintiff Bogard Construction, Inc.
      Attorneys for Plaintiff Casler Johnson
16
17
      By: /s/ Betsy C. Manifold                           By: /s/ Tina Wolfson
18    BETSY C. MANIFOLD                                   Tina Wolfson, SBN 174806
      manifold@whafh.com                                  twolfson@ahdootwolfson.com
19
      RACHELE R. BYRD                                     Theodore W. Maya, SBN 223242
20    byrd@whafh.com                                      tmaya@ahdootwolfson.com
      MARISA C. LIVESAY                                   Bradley K. King, SBN 274399
21    livesay@whafh.com                                   bking@ahdootwolfson.com
      BRITTANY N. DEJONG                                  Christopher E. Stiner, SBN 276033
22
      dejong@whafh.com                                    cstiner@ahdootwolfson.com
23    WOLF HALDENSTEIN ADLER                              AHDOOT & WOLFSON, PC
         FREEMAN & HERZ LLP                               10728 Lindbrook Drive
24    750 B Street, Suite 1820                            Los Angeles, California 90024
25    San Diego, CA 92101                                 Telephone: (310) 474-9111
      Telephone: 619/239-4599                             Facsimile: (310) 474-8585
26    Facsimile: 619/234-4599
                                                          Attorneys for Plaintiffs Scott Kravitz and Natasha
27                                                        Saravanja
28
                                           6
        STIPULATION AND [PROPOSED] ORDER REGARDING DEFENDANTS’ DEADLINES TO
                             RESPOND TO THE COMPLAINTS
                               CASE NO. 3:20-cv-03131-JSC
             Case 3:20-cv-03131-JSC Document 27 Filed 06/01/20 Page 8 of 10




     THOMAS H. BURT
 1
     WOLF HALDENSTEIN ADLER
 2     FREEMAN & HERZ LLP
     burt@whafh.com
 3   270 Madison Avenue
     New York, NY 10016
 4
     Telephone: (212) 545-4600
 5   Facsimile: (212) 686-0114

 6   Attorneys for Plaintiffs Mary Hudson and
 7   Elizabeth Gendron

 8
     By: /s/ Francis A. Bottini, Jr.              By: /s/ Whitney E. Street
 9   Francis A. Bottini, Jr. (SBN 175783)         Whitney E. Street (CA Bar No. 223870)
10   Albert Y. Chang (SBN 296065)                 BLOCK & LEVITON LLP
     Yury A. Kolesnikov (SBN 271173)              100 Pine Street, Suite 1250
11   BOTTINI & BOTTINI, INC.                      San Francisco, CA 94111
     7817 Ivanhoe Avenue, Suite 102               Tel.: (415) 968-1852
12   La Jolla, California 92037                   Fax: (617) 507-6020
13   Telephone: (858) 914-2001                    wstreet@blockesq.com
     Facsimile: (858) 914-2002
14   fbottini@bottinilaw.com                      Gregory S. Asciolla
     achang@bottinilaw.com                        Karin E. Garvey
15   ykolesnikov@bottinilaw.com                   Domenico Minerva
16                                                Robin A. van der Meulen
     Attorneys for Plaintiff Accurate Testing &   Ethan H. Kaminsky
17   Inspection, LLC                              LABATON SUCHAROW LLP
                                                  140 Broadway
18
                                                  New York, NY 10005
19                                                Tel: (212) 907-0700
                                                  Fax: (212) 818-0477
20                                                gasciolla@labaton.com
                                                  kgarvey@labaton.com
21
                                                  dminerva@labaton.com
22                                                rvandermeulen@labaton.com
                                                  ekaminsky@labaton.com
23
24                                                Attorneys for Plaintiffs BB&B Business Group
                                                  and Larry George Rightmyer II
25
26
27
28
                                          7
       STIPULATION AND [PROPOSED] ORDER REGARDING DEFENDANTS’ DEADLINES TO
                            RESPOND TO THE COMPLAINTS
                              CASE NO. 3:20-cv-03131-JSC
              Case 3:20-cv-03131-JSC Document 27 Filed 06/01/20 Page 9 of 10




                                                            By:   /s/ Amanda Bonn
 1    By:     /s/ Jeffrey Davidson
                                                            Amanda Bonn
      Jeffrey Davidson                                      SUSMAN GODFREY LLP
 2
      Phillip H. Warren                                     1900 Avenue of the Stars, Suite 1400
 3    COVINGTON & BURLING LLP                               Los Angeles, CA 90067
      Salesforce Tower                                      Telephone: (310) 789-3100
 4    415 Mission Street, Suite 5400                        abonn@susmangodfrey.com
      San Francisco, CA 94105-2533
 5
      jdavidson@cov.com                                     Neal Manne
 6    pwarren@cov.com                                       SUSMAN GODFREY LLP
 7                                                          1000 Louisiana, Suite 5100
      Attorneys for Defendants SK Energy Americas,          Houston, TX 77002
 8    Inc., and SK Trading International Co. Ltd.           Telephone: (713) 651-9366
                                                            nmanne@susmangodfrey.com
 9
10                                                          Attorney for Defendant Vitol Inc.

11
12
13                                                ATTESTATION

14          I, Dena C. Sharp, am the ECF User whose ID and password are being used to file this document.

15   In compliance with Civil L.R. 5-1(i)(3), I hereby attest that all counsel have concurred in this filing.

16                                                         /s/ Dena C. Sharp

17
18
19
20
21
22
23
24
25
26
27
28
                                           8
        STIPULATION AND [PROPOSED] ORDER REGARDING DEFENDANTS’ DEADLINES TO
                             RESPOND TO THE COMPLAINTS
                               CASE NO. 3:20-cv-03131-JSC
            Case 3:20-cv-03131-JSC Document 27 Filed 06/01/20 Page 10 of 10




 1                                      [PROPOSED] ORDER
 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3
 4
 5               June 1, 2020
     Date: __________________________          ______________________________
                                               _____
                                                  ___________________________
                                                  __
                                               HONN. JACQUEL
                                                          E INE SCOTT CORLE
                                                      ACQUELINE        ORLEY
                                                                         L Y
                                                                         LE
 6
                                               UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          9
       STIPULATION AND [PROPOSED] ORDER REGARDING DEFENDANTS’ DEADLINES TO
                            RESPOND TO THE COMPLAINTS
                              CASE NO. 3:20-cv-03131-JSC
